[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT           FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              FEB 8, 2007
                              No. 06-14978
                                                           THOMAS K. KAHN
                          Non-Argument Calendar
                                                                CLERK
                        ________________________

                   D.C. Docket No. 05-00120-CV-HLM-4

KENNY ODELL JUSTICE,

                                                      Plaintiff-Appellant,

                                   versus

DEBRA ABERCROMBIE,
BOB DEHART, et al.,

                                                      Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                             (February 8, 2007)

Before DUBINA, CARNES and COX, Circuit Judges.

PER CURIAM:

     Kenny Odell Justice owned a duplex in Floyd County, Georgia. Debra

Abercrombie, Bob Dehart, and C. W. Sellers, M.D. are employees of the Floyd
County, Georgia Board of Health. Mike Ashley and Ken Jones are employees of the

Rome/Floyd County Building Inspection Department. Justice sued Abercrombie,

Dehart, Sellers, Ashley, and Jones, in both their individual and official capacities,

pursuant to 42 U.S.C. § 1983. The complaint alleged that Defendants violated

Justice’s federal constitutional rights when they caused their employers to condemn

Justice’s duplex.

      The district court granted summary judgment for Defendants on each of

Justice’s claims. Justice appeals, and contends that the district court erred in finding

that his substantive due process rights were not violated by the condemnation.

Having considered the briefs, and relevant parts of the record, we find no reversible

error in the district court’s rejection of Justice’s substantive due process argument.

      AFFIRMED.




                                           2